Title: To Thomas Jefferson from James Madison, 14 February [1800]
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange Feby. 14. 99 [i.e. 1800]

My last to you was from Richd. your last to me is just recd. covering the Bill for drawing Jurors by lot. The plan proposed by the Bill is a great improvement on the regulation in force here. I cannot say, whether it may have the same merit every where. This subject was not wholly forgotten during our late Session. A Bill was even prepared on it, by one of our State Judges. But subjects deemed more immediately interesting, diminished so much the attention of some whose agency in carrying it thro’ was essential, that the bill was never introduced.
We see by the late papers that a new scene is presented in the French Theatre, which leaves the denôuement more a problem than ever. The characters and professions of some of the leading actors furnish a hope that Monarchy may not be their object, but melancholy evidence appears that the destiny of the Revolution is transferred from the Civil to the military authority. Whether the lesson will have the proper effect here in turning the public attention to the danger of military usurpations or of intrigues between political & military leaders is more than I can say. A stronger one was perhaps never given, nor to a country more in a situation to profit by it. We have had for two weeks & more, snow on the ground from 15 to 20 inches deep, which has blockaded every body within his own doors. Adieu
I was a subscriber for Trumbull’s prints, which I find are now in America. Can you tell me when & how I am to get them. and what is to be pd. in addition to the payments at subscribing. I wish to know also whether they are to be delivered in frames.
